Name: Commission Regulation (EEC) No 19/86 of 6 January 1986 abolishing the countervailing charge on clementines originating in Tunisia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 4/ 10 Official Journal of the European Communities l: l . 86 COMMISSION REGULATION (EEC) No 19/86 of 6 January 1986 abolishing the countervailing charge on Clementines originating in Tunisia the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the counter ­ vailing charge on imports of Clementines originating in Tunisia can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3663/85 is hereby repealed. Article 2 This Regulation shall enter into force on 7 January 1986. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on . the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3642/85 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3663/85 of 23 December 1985 (3) introduced a countervailing charge on Clementines originating in Tunisia ; Whereas for this product originating in Tunisia there were no prices for six consecutive working days ; whereas This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 348 , 24. 12 . 1985, p . 1 . (3) OJ No L 348 , 24. 12. 1985, p . 45 .